In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-845V
                                      Filed: August 4, 2015
                                           Unpublished

****************************
MCKENNA WOJICK,                          *
                                         *
                      Petitioner,        *      Damages Decision Based on Proffer;
       v.                                *      Trivalent Influenza Vaccine; Hepatitis A
                                         *      Vaccine; Vasovagal Syncope;
SECRETARY OF HEALTH                      *      Loss of Consciousness;
AND HUMAN SERVICES,                      *      Special Processing Unit (“SPU”)
                                         *
                      Respondent.        *
                                         *
****************************
William Cochran, Jr., Esq., Black, McLaren, Jones, Ryland & Griffee, P.C., Memphis,
       TN, for petitioner.
Camille Collett, Esq., U.S. Department of Justice, Washington, DC for respondent.

                                DECISION AWARDING DAMAGES1

Vowell, Chief Special Master:

        On September 11, 2014, McKenna Wojick filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 [the
“Vaccine Act” or “Program”]. Petitioner alleged that she suffered a loss of
consciousness (vasovagal syncope) and fall after receiving the Hepatitis A and trivalent
influenza vaccines on November 25, 2013. Petition at 1. She seeks damages for
injuries she sustained from her loss of consciousness and fall. Id. at 1-3. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

      On December 17, 2014, I issued a ruling on entitlement, finding petitioner entitled
to compensation for her injuries. On August 4, 2015, respondent filed a proffer on


1 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
award of compensation [“Proffer”] indicating petitioner should be awarded $100,041.46
in compensation to which petitioner agrees. Proffer at 1.

     Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $100,041.46 in the form of a check payable to petitioner.

      These amounts represent compensation for all damages that would be available
under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

                                        s/Denise K. Vowell
                                        Denise K. Vowell
                                        Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.


                                                    2
          Case 1:14-vv-00845-UNJ Document 31 Filed 08/04/15 Page 1 of 2




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


MCKENNA WOJICK,

                       Petitioner,

v.                                                     No. 14-845V
                                                       Chief Special Master Denise Vowell
SECRETARY OF HEALTH AND                                ECF
HUMAN SERVICES,

                       Respondent.



             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On December 16, 2014, respondent filed a status report in which she conceded

entitlement. On December 17, 2014, the Court issued a Ruling on Entitlement, finding that

petitioner is entitled to compensation. Respondent now proffers that petitioner receive an award

of a lump sum of $100,041.46 in the form of a check payable to petitioner. This amount

represents compensation for all elements of compensation under 42 U.S.C. § 300aa-15(a) to

which petitioner is entitled. 1 This proffer does not address final attorneys’ fees and litigation

costs. Petitioner is additionally entitled to reasonable attorneys’ fees and litigation costs, to be

determined at a later date upon petitioner submitting substantiating documentation.

       Petitioner agrees with the proffered award of $100,041.46 as representing all elements of

compensation under 42 U.S.C. § 300aa-15(a) to which petitioner is entitled.




1
       Should petitioner die prior to the entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
        Case 1:14-vv-00845-UNJ Document 31 Filed 08/04/15 Page 2 of 2



                                   Respectfully submitted,

                                   BENJAMIN C. MIZER
                                   Principal Deputy Assistant Attorney General

                                   RUPA BHATTACHARYYA
                                   Director
                                   Torts Branch, Civil Division

                                   VINCENT J. MATANOSKI
                                   Deputy Director
                                   Torts Branch, Civil Division

                                   MICHAEL P. MILMOE
                                   Senior Trial Counsel
                                   Torts Branch, Civil Division

                                   s/Camille M. Collett
                                   CAMILLE M. COLLETT
                                   Trial Counsel
                                   Torts Branch, Civil Division
                                   U.S. Department of Justice
                                   P.O. Box 146
                                   Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
                                   Telephone: (202) 616-4098

Dated: August 4, 2015




                                      2